                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION


    TRAMOND COLENBURG                                             PLAINTIFF

    V.                              CAUSE ACTION NO. 5:19-CV-24-DCB-MTP

    AMICA GENERAL AGENCY, LLC d/b/a
    AMICA MUTUAL INSURANCE COMPANY;
    PARRISH CANNON, AND
    JOHN DOES 1-5                                                DEFENDANTS


                                     ORDER

         Before the Court is Defendant Parrish Cannon’s Motion to

Dismiss (Doc. 7), Plaintiff’s Motion to Stay Deadline to Answer or

Otherwise Plead to Defendants’ Counterclaim and Motion to Dismiss

Until Court Rules on Plaintiff’s Motion to Remand (Doc. 17), and

Plaintiff’s Answer and Defenses to Counterclaim (Doc. 20). The

Court finds as moot the Plaintiff’s Motion to Stay Deadline to

Answer (Doc. 17).       See Doc. 20.

                                       I

         This   case   is   an   insurance   dispute.   Plaintiff    Tramond

Colenburg (“Colenburg”) filed suit in the Circuit Court of Lincoln

County, Mississippi, against Amica General Agency LLC d/b/a Amica

Mutual Insurance Company (“Amica”), Kenneth Goff,1 individually

and otherwise acting as an agent for Amica, Parrish Cannon,


1 The Court dismissed Kenneth Goff from this action without prejudice. See
Doc. 18, p. 16.
individually and otherwise acting as an agent for Amica, and John

Does 1-5. Doc. 1-1.

       Colenburg   alleges   he   purchased   an   insurance   policy,

6909231004, that provided fire insurance from Amica. Doc. 1-1, p.

3, ¶ 13. The plaintiff contends that on September 27, 2018 a fire

occurred on his property, resulting in substantial damage. Id. at

¶ 12. He states that he alerted Amica of the incident, “Claim No.

60003318375,” and demanded payment of benefits due under his

insurance policy. Id. at ¶ 14. Colenburg claims that the defendants

have refused to pay. Id. at ¶ 15-17. He sues under breach of

contract; contractual and tortious breach of the implied covenant

of good faith and fair dealing; bad faith; deceptive and unfair

trade practices, M.C.A. § 75-24-5; and misrepresentation. Amica

and Parrish Cannon argue that Colenburg seeks to collect upon

insurance policy proceeds of a homeowner’s policy that Amica

rescinded “after a loss and after Defendants became aware of

misrepresentations in the policy application and Plaintiff is

suing for bad faith and related causes of action.” Doc. 1, p. 1,

¶ 2.

       The case was removed to this Court on April 1, 2019, pursuant

to 28 U.S.C. § 1441(a), based on diversity jurisdiction. See Doc.

1. On April 8, 2019, Defendant Parrish Cannon moved to dismiss.




                                   2
Doc. 7. Two days later, Colenburg filed a motion to remand to state

court (Doc. 9), which the Court denied. See Doc. 18.

                                           II

     Defendant Parrish Cannon (“Cannon”) moves to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6)(“failure to state a

claim upon which relief can be granted”). Doc. 8, p. 1. Cannon

argues that the Complaint in this action contains no facts to

support the inclusion of Cannon as a party. Doc. 8, p. 2. He

contends that Colenburg’s only allegation against him is that he

acts as an agent for Amica. Id. Cannon points out that he is not

alleged   to   have      personally   committed     any      of   the   actions   or

omissions listed in the Complaint or in any of the six enumerated

causes of action. Id.; see Doc. 1-1. Therefore, he argues, the

“[f]ailure     to   so    plead   entitles      [him]   to    dismissal    without

prejudice.” Id.

     Colenburg’s Answer (Doc. 20) addresses only Defendant Amica’s

Amended Answer and Counterclaim for Declaratory Judgment (Doc.

16). He has failed to file a responsive brief addressing Cannon’s

Motion to Dismiss (Doc. 7) within the time required by the Local

Rules of this Court.




                                       3
       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Tramond Colenburg shall

show    cause   for   his   failure   to   file   responsive   pleadings,

accompanied by his pleadings, and show cause why Defendant Parrish

Cannon should not be dismissed, within ten (10) days from entry of

this Order.

       SO ORDERED this the 3rd day of July, 2019.

                                           _/s/ David Bramlette________
                                           UNITED STATES DISTRICT JUDGE




                                      4
